
	
		II
		111th CONGRESS
		1st Session
		S. 2620
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 2, 2009
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on mixtures
		  containing n-butyl-1,2-benzisothiazolin-3-one (Butyl benzisothiazoline),
		  1-hydroxypyridine-2-thione, zinc salt (Zinc pyrithione) and application
		  adjuvants.
	
	
		1.Mixtures containing
			 n-butyl-1,2-benzisothiazolin-3-one (Butyl benzisothiazoline),
			 1-hydroxypyridine-2-thione, zinc salt (Zinc pyrithione) and application
			 adjuvants
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Mixtures containing n-butyl-1,2-benzisothiazolin-3-one (Butyl
						benzisothiazoline) (CAS No. 4299–07–4), 1-hydroxypyridine-2-thione, zinc salt
						(Zinc pyrithione) (CAS No. 13463–41–7) and application adjuvants (provided for
						in subheading 3808.99.08)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to articles entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
